Citation Nr: 1038311	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1968, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that denied the benefits sought on appeal.  
The Board subsequently remanded the case in June 2008 to provide 
the Veteran a hearing before a Veterans Law Judge and in January 
2009 for further evidentiary development and adjudication.  The 
Board instructed the agency of original jurisdiction (AOJ) to 
obtain relevant medical records, provide the Veteran with an 
examination, and then re-adjudicate the claim.  The AOJ obtained 
the requested records and scheduled the Veteran for a VA 
examination, which was conducted in April 2009.  The Veteran was 
then provided a supplemental statement of the case (SSOC) in 
April 2010, in which the AOJ again denied the Veteran's service 
connection claim.  Thus, there is compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in September 2008.  A transcript of the 
hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have hepatitis C that is related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
decided herein has been accomplished.  

In this respect, through an April 2005 notice letter, the Veteran 
received notice of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the April 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO also notified the Veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2005 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and rating 
criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), in a March 2006 notice letter.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  The 
Board thus finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim decided herein.  Here, the Veteran's 
service treatment and personnel records have been associated with 
the claims file, as have records of his post-service treatment 
from private treatment providers.  The Veteran was provided VA 
medical examination in April 2009; report of that examination has 
been associated with the claims file.  In that connection, the 
Board notes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and documents that the 
examiner conducted a full physical examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2008.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not indicate, 
existing records pertinent to the claim that need to be obtained.  
Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
regulatory requirement that VA "review ... the entire evidence 
of record" is not a requirement that the adjudicator "analyze 
and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The record shows that the Veteran has been diagnosed with 
hepatitis C.  The date of onset of hepatitis C is not 
determinable by the evidence of record, but the first evidence in 
the record that the Veteran had hepatitis C is a September 2004 
laboratory report indicating a positive result for the hepatitis 
C virus.  The Veteran claims that he contracted hepatitis C while 
serving in Vietnam, and specifically that the disability is 
related to air gun injections he received on active duty.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b). 

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  Therefore, for service connection to 
be granted in this case, the evidence must show that the 
Veteran's hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must further 
show by competent medical evidence that there is a relationship 
between the claimed in-service injury and the Veteran's hepatitis 
C.  Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous exposure 
such as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110), November 30, 1998.

A VA Fast Letter issued in June 2004 (Fast Letter 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.  The Fast Letter indicates, in 
its conclusion section, that the large majority of hepatitis C 
infections can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  The Fast Letter also noted that transmission 
of hepatitis C virus with air gun injections was "biologically 
plausible," notwithstanding the lack of any scientific evidence 
of documented cases of air-gun infection.  The Fast Letter noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission and, if applicable, a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.  

Relevant medical evidence of record consists of the Veteran's 
service treatment records and post-service records of the 
Veteran's treatment from private treatment providers.  Review of 
the Veteran's service treatment records reveals that they are 
silent as to diagnosis or treatment for hepatitis C.  The Veteran 
was treated in service for gonorrhea and herpes simplex but was 
not found to have any complications thereof at the time of his 
September 1968 separation medical examination; he was found, to 
the contrary, to have no abnormalities of the abdomen, viscera, 
and endocrine systems.  On his September 1968 separation report 
of medical history, the Veteran responded "No" when asked if he 
had any stomach, liver, or intestinal trouble, and the separation 
medical examiner noted no defects.  Post-service private records 
reflect that the Veteran tested positive for hepatitis C as early 
as September 2004.  The Veteran was first evaluated for hepatitis 
C by his private treatment provider in 2005.  In a January 2005 
treatment note, the Veteran's physician noted that the Veteran's 
diagnosed hepatitis C was "presumably acquired in Vietnam," 
although no rationale or analysis accompanies that opinion.  
Further private records indicate that the Veteran's treatment for 
hepatitis C is ongoing.

The Veteran was afforded a VA examination in April 2009 in 
connection with this claim.  The examiner reviewed the Veteran's 
claims file, to include his service treatment records, and noted 
that the Veteran was first diagnosed as having hepatitis C in 
September 2004 and that he was currently on medication to treat 
the disease.  The examiner noted that the Veteran reported no 
risk factors such as drinking or smoking, tattoos, intravenous 
drug use, or blood transfusions.  The Veteran also reported that 
he was monogamous and that, to the best of his knowledge, his 
wife did not have hepatitis C.  The examiner noted the Veteran's 
reported history of having undergone an appendectomy at age 12 
and implantation of a pacemaker in 2006.  The Veteran reported 
further that he had received air gun inoculations while on active 
duty.  The examiner diagnosed the Veteran with hepatitis C 
infection and opined that he was unable to determine the etiology 
of the disease.  In so stating, the examiner explained that he 
had reviewed the Veteran's reported history and service treatment 
records and reasoned that the Veteran's military service did not 
involve injuries or exposure to possibly contaminated blood.  He 
further stated that the air gun used to vaccinate the Veteran in 
service was an "unlikely source" for hepatitis C infection, 
given that there is "no skin piercing" by the device.  The 
examiner further noted that possible, but rare, sources of 
hepatitis C transmission include "contaminated equipment used 
during the performance of procedures" such as the Veteran's pre-
service appendectomy, although the examiner stated that he was 
also unable to ascertain whether that procedure led to the 
Veteran's infection.

The Veteran and his representative have also submitted multiple 
written statements in support of his claim, and the Veteran has 
testified before the undersigned Veterans Law Judge.  In a 
January 2005 statement and again at his September 2008 hearing, 
the Veteran contended that his hepatitis C was traceable to the 
air gun injections he received while on active duty.  In a 
November 2005 statement, the Veteran further stated that his 
private treatment provider had told him that he could have 
carried the infection for 40 years, since his time on active 
duty.  The Veteran has further stated that for many years he has 
secondary symptomatology from his hepatitis C, such as acne and 
joint pain.  Further, in his November 2006 VA Form 646 (Statement 
of Accredited Representative in Appealed Case), the Veteran's 
representative reiterated the Veteran's claim that his service in 
Vietnam exposed him to hepatitis C.  The representative further 
argued that the Veteran was possibly exposed to hepatitis C 
during service based on sexually transmitted diseases for which 
he was treated while on active duty.  The Veteran has also 
submitted an Internet printout from VA's website indicating that 
having served on active duty in the Vietnam Era is a possible 
risk factor for hepatitis C infection.

Here, the Board acknowledges that there is medical evidence of a 
current disability, hepatitis C.  There is, however, no medical 
evidence to indicate that the Veteran was diagnosed with 
hepatitis C while in service.  There is, further, no medical 
evidence of a nexus between the Veteran's military service and 
his currently diagnosed hepatitis C.  In that connection, the 
Board notes that the April 2009 VA examiner examined the 
Veteran's claims file and understood the medical questions asked 
by the originating agency.  Additionally, the VA examiner offered 
a rationale for his opinion that the Veteran's hepatitis C is not 
likely related to air gun injections the Veteran received in 
service, relying on the medical records and his medical expertise 
in so opining.  In particular, the Board notes that the examiner 
considered the Veteran's reported risk factors, both his service 
in Vietnam and his pre-service surgery, as well as the history of 
sexually transmitted diseases treated during service as set forth 
in the Veteran's service treatment records, and concluded that he 
was unable to determine the etiology of the Veteran's hepatitis 
C.  The examiner further found that it was not likely that the 
Veteran's current diagnosis of hepatitis C was related to his in-
service air gun vaccinations, noting in that connection that the 
air guns used to vaccinate soldiers in service do not pierce the 
skin directly.  Although the examiner did not provide a definite 
etiology of the Veteran's current hepatitis C infection, he did 
answer the relevant question at issue here in finding that the 
disease is not likely related to the Veteran's military service, 
including specifically the air gun injections that the Veteran 
has contended led to his hepatitis C.  Thus, although the 
examiner was unable to determine the specific etiology of the 
Veteran's disease, the Board finds the examination to be 
competent, in that the examiner clearly considered the Veteran's 
contentions as well as his medical and service history in 
determining that the disease was not etiologically related to 
service.

The Board acknowledges that the VA examiner did not specify in 
his opinion that air gun injections do not require the use of 
needles but notes in that connection that air gun injectors use 
air pressure to inject serum into tissue without the use of a 
needle or other skin-piercing equipment.  See Centers for Disease 
Control, Vaccine Technology: Needle-Free Injection Technology, 
http://www.cdc.gov/vaccinesafety/
vaxtech/nfit/.  Because acknowledgement of the technology used by 
air gun, or jet, injectors to administer vaccines is a factual 
determination and not a medical conclusion, the Board, by so 
acknowledging, is not in violation of the Court's directive that 
the Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board has reviewed the evidence of record in this case and 
finds that the April 2009 VA examiner properly considered the 
Veteran's lay statements of having received air gun injections 
while in service and having no identifiable risk factors when 
rendering his medical opinion as to the etiology of the Veteran's 
current hepatitis C.  Even considering the Veteran's exposure to 
air gun injections while in service, the examiner concluded that 
it was not likely that the Veteran's current diagnosis is related 
to his in-service air gun inoculations.  Further, regarding the 
Veteran's submission of an Internet printout from VA regarding 
serving in the Vietnam Era as a risk factor for hepatitis C, the 
Board notes that generic medical literature, which does not apply 
medical principles regarding causation or etiology to the facts 
of an individual case, does not provide competent evidence to 
satisfy the nexus element for an award of service connection.  
See Sacks v. West, 11 Vet. App. 314 (1998).  The information, 
which indicates generally only that military service during the 
Vietnam Era may be a possible risk factor for contracting 
hepatitis C, does not per se negate the VA examiner's opinion, 
which opinion was arrived at on the basis of the entire record, 
including information regarding the Veteran's in-service 
inoculation by air gun injection, his pre-service appendectomy, 
and the length of time from his separation from service until the 
Veteran was ultimately diagnosed with hepatitis C.  

The Board acknowledges that the Veteran submitted a treatment 
note from his private treatment provider addressing the 
relationship between the Veteran's Vietnam service and the 
development of hepatitis C.  The Veteran has also stated, in 
multiple written submissions to VA, that he believes his 
inoculations via air gun injection during his time on active duty 
directly led to his contracting the disease.  In this regard, the 
Board notes that in order for the Veteran's claim of service 
connection to be granted, the record would have to contain 
competent evidence linking the Veteran's service to his later 
diagnosis of hepatitis C.  In this case, however, the Veteran's 
private physician provided no clinical rationale for his nexus 
opinion.  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The Board thus finds that the January 2005 private physician's 
statement regarding a possible relationship between the Veteran's 
time on active duty and the subsequent development of hepatitis C 
is of very little probative weight.

In evaluating the probative value of these evidentiary 
statements, the Board notes that in Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court held that most of the probative 
value of a medical opinion comes from its reasoning; a medical 
opinion is not entitled to any weight "if it contains only data 
and conclusions."  Id. at 304.  In the current case, as stated 
above, the Board notes that the private physician's January 2005 
statement appears to be essentially a transcription of the 
Veteran's own contentions, without any explanation of the 
physician's rationale for arriving at the stated conclusion, and 
thus does not amount to probative medical evidence showing a 
relationship between the Veteran's hepatitis C and military 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the 
mere transcription of a claimant's statements regarding medical 
history does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional).   To the contrary, the April 2009 VA examiner 
offered a well-reasoned explanation for his conclusion that the 
Veteran's hepatitis C was not likely related to his in-service 
air gun injections.

The Board acknowledges the Veteran's contention that his current 
hepatitis C is related to his military service, in particular the 
air gun injections he received during active duty.  However, as a 
layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis of a condition.  Thus, while the Veteran 
is competent to report symptoms observable to a layperson; a 
diagnosis that is later confirmed by clinical findings; or a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Consequently, the Veteran's own assertions as to the 
diagnosis and etiology of his variously hepatitis C have no 
probative value.

The Board thus concludes that the Veteran's hepatitis C was not 
incurred in or aggravated by service.  The claim for service 
connection for hepatitis C must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


